Citation Nr: 1447763	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-10 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to December 1985.  His awards include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In February 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.  The undersigned agreed to hold the record open for 30 days in order to enable the Veteran to obtain additional evidence in support of his claim.  The Veteran requested an extension to April 2013 to submit additional evidence; however the Veteran has not submitted any additional evidence.


FINDINGS OF FACT

1.  The Veteran is not presumed to have been exposed to Agent Orange, as he did not have service in the waters offshore to warrant the attachment of the presumption, or service involving duty or visitation in the Republic of Vietnam.

2.  The preponderance of the evidence shows that the Veteran's diabetes mellitus type II was not present in service or within one year of separation and is not related to service or to an incident of service origin.

3.  The preponderance of the evidence shows that the Veteran's hypertension was not present in service or within one year of separation and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 1154(a), 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2013).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in March 2011 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

At his February 2013 hearing, the Veteran raised the theory of secondary service connection, contending that his hypertension could alternately be secondary to his diabetes mellitus type II.  The March 2011 notice letter failed to address such theory of entitlement; however, as the Board finds herein that service connection is not warranted for diabetes mellitus type II, hypertension cannot be service-connected under a secondary service connection theory and any defective notice is rendered moot.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and some private post-service treatment records, submitted by the Veteran, have been obtained.  The Veteran identified private providers Dr. Tamano, Dr. Toledo, and Dr. DeLeon as having treated his claimed disabilities.  The RO requested the relevant treatment records from each of these private providers at least twice.  Dr. DeLeon responded in March 2011 that he had not seen the Veteran for more than seven years and had discarded his records.  In October 2012, Dr. DeLeon sent another letter stating that the Veteran used to be under his care but his records were lost during an office move.  Drs. Tamano and Toledo did not respond to the RO's requests.  The Veteran was notified by letter that responses had not been received from these physicians.  He responded by submitting receipts dated between 2007 and 2010 for medical treatment and medications.  At his February 2013 hearing he reported that he had attempted to get the records from Drs. Tamano and Toledo but that they had been unresponsive.  The Board finds that all reasonable efforts have been made in an attempt to obtain the Veteran's pertinent records and the Veteran has been notified of the inability to obtain all of his private records as well as afforded an opportunity to submit such reports.  Accordingly, the Board finds that to the extent possible all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained to the extent possible.  

Pursuant to the duty to assist, efforts were made to corroborate the Veteran's assertion that he was exposed to Agent Orange during service.  The National Personnel Records Center and Service Department confirmed that the Veteran served aboard the U.S.S. Goldsborough (Goldsborough), and that the Goldsborough was in the official waters of the Republic of Vietnam for ten periods between February 1965 and November 1967, but was unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam.  Personnel records were obtained.  In June 2011 VA made a formal finding of the unavailability of evidence required to collaborate the claim of exposure to Agent Orange.  In his July 2011 notice of disagreement and in subsequent lay statements, the Veteran reported an incident wherein he was in Vietnam for about four hours.  In March 2012 the Veteran was contacted by phone and asked to provide the date and year of this incident.  The Veteran stated he could not remember the date but would try and was informed that he could relay that information to VA via phone or in writing.  However, no further details have been provided by the Veteran to enable confirmation of this incident.

VA examinations have not been provided to address the Veteran's claimed conditions.  However, the Board finds that such examinations are not required because the record before the Board does not indicate that those disabilities may have a causal connection or may be associated with his active military service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his increased rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the service connection claims.  However, the VLJ asked specific questions directed at identifying whether the Veteran meets the criteria for service connection.  In addition, the VLJ ensured that pertinent evidence and information was elicited to include any pertinent outstanding evidence not currently associated with the claims file that might substantiate the claims and the location, dates, and providers of the Veteran's care.  The VLJ encouraged the Veteran to obtain a statement from his private physician and left the record open for 30 days to allow him to do so.  The VLJ also asked questions about the Veteran's possible exposure to Agent Orange.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be shown by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of recurrent symptoms.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes mellitus and hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be established on a secondary basis for a disability that is proximately due to or aggravated by an already service-connected disorder.  38 C.F.R. § 3.310.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau; Layno.

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498.

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Diabetes Mellitus Type II

STRs are silent as to complaint, symptoms, diagnosis, or treatment of diabetes mellitus type II in service.  

Post-service treatment records show that the Veteran has a current disability of diabetes mellitus type II.  Receipts and prescriptions from private providers submitted by the Veteran include prescriptions dated in August 2010, September 2010, and December 2010 for Metformin, Rosiglitazone maleate, Glimepiride, Prialta.  These are all medications prescribed for diabetes mellitus type II.  Lab results dated in December 2010 show high glucose.  In an April 2012 letter, Dr. DeLeon stated that though the records had been lost, he had treated the Veteran for "impaired fasting glucose."

Presumptive service connection for chronic disease

Diabetes mellitus is an enumerated disease under 38 C.F.R. § 3.309(a).  As the Veteran served for at least 90 days after December 31, 1946, diabetes mellitus shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service, if it manifested to a degree of 10 percent within one year from the date of termination of such service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Here the only evidence that diabetes mellitus manifested within one year of December 1985, the date of termination of the Veteran's service, is the Veteran's lay testimony.  There is no evidence of an in-service diagnosis of diabetes mellitus.  The earliest post-service medical evidence of diabetes mellitus occurred at least 20 years after separation.  

The Veteran has reported a history of diabetes mellitus diagnosis and treatment since 1986.  Although the Veteran is competent to provide testimony relating to symptoms or facts of events that are within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training.  Layno.  The medical and factual picture presented is complex.  Whether the Veteran had diabetes mellitus in 1986 cannot be determined by mere observation alone.  The Board finds that determining a diagnosis of diabetes mellitus is not within the realm of knowledge of a non-expert given that diabetes mellitus is a diagnosis established by medical testing.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his diagnosis in this regard is not competent evidence and therefore is not probative of whether he had diabetes mellitus within a year of separation from service.

The competent and probative evidence does not indicate that diabetes mellitus existed within one year of December 1985; therefore, the service connection claim for diabetes mellitus must fail on the basis of this presumptive regulation.  

Presumptive service connection secondary to herbicide exposure

Service connection for certain diseases, including diabetes mellitus type II, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (emphasis added).  In his July 2011 notice of disagreement and in subsequent lay statements and hearing testimony, the Veteran reports: 

[A]lthough I was not physically stationed in Vietnam...I made several (I believe about four) deployments when I was aboard the U.S.S. Goldsborough during the years 1964-1968....We were supporting our ground troops by providing shore bombardments [and t]he ship was required to be as close to the shore as possible to effectively hit our targets.  We were very close to shore [such] that the ship was hit by enemy gun fire..."

The Veteran noted that this close engagement resulted in his Combat Action Ribbon.  Additionally, he reported an incident wherein he "had to go on emergency leave [and] was transported by helicopter from my ship to Vietnam to catch a ride with a COD plane that picks up mail at Naval Air Station Cubi Point.  I was in Vietnam for about four hours."  

The record shows that the Veteran served aboard the Goldsborough during active service.  When a Veteran claims exposure to herbicides during service aboard a Navy or Coast Guard ship that operated on the offshore waters of the Republic of Vietnam, exposure may be established on a presumptive basis if evidence shows that while the Veteran was aboard, 1) the ship docked on the shores or piers of the Republic of Vietnam; or 2) the ship operated temporarily on the Republic of Vietnam inland waterways; or 3) the ship operated on close coastal waters for extended periods, with evidence that crew members went ashore, or smaller vessels from the ship went ashore regularly with supplies or personnel.  In addition, the Veteran must have stated that he went ashore when the ship docked or operated on close coastal waters for extended periods, if the evidence shows the ship docked to the shore or pier.  VA Adjudication Manual, M21-1MR, IV.ii.2.C.10.k.

VA's Compensation and Pension Service has identified a number of Navy and Coast Guard ships which meet these requirements and are subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  The most recent list of such ships, updated on January 8, 2014, shows that the Goldsborough operated temporarily on Vietnam's inland waterways when, on December 13, 1968, it operated on Cua Dai River.  

However, the preponderance of the evidence does not show that the Veteran was aboard the Goldsborough on December 13, 1968.  At his hearing, the Veteran testified that he left the ship in July 1968.  This is consistent with STRs that show that the Veteran underwent tuberculosis testing in Pensacola, Florida, in November 1968, and again in January 1969.  The Veteran has not asserted that he was aboard the Goldsborough in December 1968, and both lay and medical evidence indicates that he was in Pensacola between November 1968 and January 1969.  Therefore, the Board finds that the preponderance of the evidence is against finding that the Veteran was aboard the Goldsborough when it operated temporarily on Vietnam's inland waterway on December 13, 1968.  

Additionally, given the absence of any indication in the record that the Goldsborough conducted any other brown water operations (temporarily or otherwise) on the Republic of Vietnam inland waterways, operated on close coastal waters for extended periods with evidence that crew members went ashore, or that smaller vessels from the ship went ashore regularly with supplies or personnel, there is no reason to believe that the Goldsborough operated in the rivers, delta areas, or inland waterways of Vietnam.  Therefore, there is no entitlement to the presumption of herbicide exposure under these provisions.

The Veteran has stated that he went ashore, but not when the ship docked or operated on close coastal waters for extended periods.  Rather, he reported that he traveled by helicopter for emergency leave, and set foot in Vietnam for about four hours while waiting for a plane.  In March 2012 and at his February 2013 hearing, the Veteran was asked to provide the date and year of this incident, but the Veteran stated he could not remember the date.  In both instances, he was informed that he could provide any additional evidence to VA.  However, no further details have been provided by the Veteran.  VA's duty to assist is not a duty to prove a claim with a claimant passively participating.  A claimant cannot passively wait for assistance where he or she may or should have information that is essential in obtaining the putative evidence.  See generally, Wood v. Derwinski, 1 Vet. App. 190 (1991); Gobber v. Derwinski, 2 Vet. App. 470 (1992). 

The Veteran is competent to report that of which he has personal knowledge.  Layno.  However, the Board finds that the Veteran's failure to respond to VA's request for additional information lessens his credibility as to setting foot in Vietnam, particularly as the Veteran asserts that he was helicoptered away based on "emergency leave."  With no other credible evidence showing he set foot in the Republic of Vietnam, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's service constitutes "service in the Republic of Vietnam" for the purposes of presumptive herbicide exposure.  See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 38 C.F.R. §§ 3.307(a), 3.313(a).   

The Board is also cognizant of the Veteran's honorable service and his receipt of the Combat Action Ribbon.  Additionally, the participation of the USS Goldsborough's participation in bombardment activity is acknowledged.  Nonetheless, the receipt of the CAR and the USS Goldsborough's participation in combat support activities still fail to show that while the Veteran was aboard the ship, it docked in Vietnam, traveled through the "brown water" rivers and delta areas, or that the Veteran disembarked the ship or had inland duty or visitation.  

The Veteran has not contended that he was exposed to herbicides in any other way.  Because the Veteran does not meet the criteria of having "service in the Republic of Vietnam" or other herbicide exposure for purposes of 38 C.F.R. § 3.307(a)(6)(iii), the Veteran's claim for service connection for diabetes mellitus must fail on the basis of these presumptive regulations.  38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994). 

Continuity of symptomatology

Direct service connection may be shown by evidence of the existence of a chronic disease in service and present manifestations of the same chronic disease.  38 C.F.R. § 3.303(b).  While the evidence shows a present manifestation of diabetes mellitus, the preponderance of the evidence does not show the chronic disease of diabetes mellitus in service or continuity of symptoms since service.

The Veteran has reported a history of diabetes mellitus diagnosis and treatment since 1986.  The Veteran reports that Dr. DeLeon diagnosed him with diabetes mellitus in 1986, within one year of his separation from service.  However, there is no medical evidence to support this statement and Dr. DeLeon's letter does not provide any dates of treatment.  The Veteran contends that he has been treated for diabetes mellitus continuously since 1986, but there is no medical evidence to support this assertion.  The STRs are silent as to diabetes mellitus, and the medical evidence of record does not reflect treatment or diagnosis before 2007.  

As discussed in the presumption section, the competent evidence does not indicate that the diabetes mellitus existed within one year of December 1985.  Likewise, though the Veteran is competent to report the onset and recurrence of his symptoms and his past treatment, he is not competent to opine that diabetes mellitus, the diagnosis of which requires specialized knowledge and training, existed in service and has continued since service.  Layno; Jandreau. 

The Board finds that the Veteran's lay reports of continuous diabetes mellitus diagnosis and treatment since service are not entitled to probative weight because they are inconsistent with the other evidence of record.  Caluza.  Without evidence of the existence of diabetes mellitus in service or probative evidence of continuity of symptomatology since service, the Veteran's service connection claim for diabetes mellitus cannot be granted under 38 C.F.R. § 3.303(b).  

Other theories of direct service connection 

The record contains no medical evidence of a nexus between the Veteran's service and his current diabetes mellitus.  The Veteran has contended on his own behalf that his current diabetes mellitus resulted from incidents in service.  

Lay evidence may be competent to establish medical etiology or nexus.  Davidson; Jandreau.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the medical and factual picture presented is complex.  Whether the Veteran's diabetes mellitus is related to service cannot be determined by mere observation alone.  The Board finds that determining the etiology of diabetes mellitus is not within the realm of knowledge of a non-expert.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether his disability is related to an in-service injury or disease.  Moreover, a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to establish medical etiology or nexus.  Waters v. Shinseki, 601 F.3d 1274 (2010).

The Board thus finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus under the applicable theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.  

B.  Hypertension 

The only mention of hypertension in the Veteran's STRs is an August 1984 treatment record that specifically finds that the Veteran is negative for hypertension.  All of the reports of medical examination and reports of medical history made during the Veteran's service show normal vascular systems and make no mention of hypertension.

A March 1988 treatment record, dated more than a year after separation from service, notes chronic left chest pain and that hypertension needed to be ruled out.  Post-service evidence shows that the Veteran has a current diagnosis of hypertension.  Receipts and prescriptions from private providers submitted by the Veteran include prescriptions dated in September 2010 and December 2010 for Telmisartan, a hypertension medication.  In an April 2012 letter, Dr. DeLeon stated that though the records had been lost, he had treated the Veteran for his hypertension.

Hypertension is an enumerated disease under 38 C.F.R. § 3.309(a).  However, the Veteran has not contended that he was diagnosed with hypertension in service or within one year of service.  At his hearing, he testified that he was diagnosed about five years after separation, or in the early 1990s.  Thus the theories of service connection available under 38 C.F.R. § 3.307 and 38 C.F.R. § 3.303(b) are not for application.

Although VA has not conceded a relationship between hypertension and Agent Orange, and prior to 2006, the National Academy of Science (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category, it is of note that in its 2006 update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category, i.e., "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  See 79 Fed. Reg. 20,308-309 (April 11, 2014).  However, as previously noted, herbicide exposure is not presumed in this case.  Thus, no additional action in this regard is warranted.

The Veteran has also contended that his hypertension was caused or aggravated by diabetes mellitus.  However, the Board has denied service connection for diabetes mellitus; thus, hypertension cannot be service-connected under a secondary service connection theory.  38 C.F.R. § 3.310.

The record contains no medical evidence of a nexus between the Veteran's service or any service-connected disability and his current hypertension.  

Finally, the Veteran has contended on his own behalf that his current hypertension resulted from the stress of his duties in service.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson; Jandreau.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the factual picture presented is complex.  Whether the Veteran's hypertension is related to stress in service cannot be determined by mere observation alone.  The Board finds that determining the etiology of hypertension is not within the realm of knowledge of a non-expert.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether his disability is related to an in-service injury or disease.  Moreover, a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to establish medical etiology or nexus.  Waters.

The Board thus finds that the preponderance of the evidence is against the claim for service connection for hypertension under the applicable theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.  




ORDER

Service connection for diabetes mellitus type II is denied.

Service connection for hypertension is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


